Citation Nr: 0635486	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to 
February 2004.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The veteran's case comes from the VA Regional Office 
in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a back disorder.

Prior to service entrance, an August 1999 scoliosis screen 
found mild arcuate scoliosis, convexity to the right in the 
lower dorsal and upper lumbar spine, without evidence of any 
bone deformity.  A July 2000 x-ray revealed a mild "S" 
shaped scoliosis that did not exceed 10 degrees.  

The veteran's service entrance examination in March 2001 was 
negative for a back disorder.  However, an August 2002 x-ray 
indicated that the veteran's primary curve measured 
approximately 21 degrees.  A December 2003 Physical 
Evaluation Board report found that the veteran was unfit for 
duty as a result of back pain due to service.

In testimony at a videohearing before the Board in October 
2005, the veteran stated that he was diagnosed with scoliosis 
at age 13 or 14, but that he did not have any symptoms until 
he entered military service.  He further testified that the 
symptoms intensified when training for Iraq began.  The 
veteran's military occupational 


specialty was health care specialist.  The veteran further 
indicated in a statement received in April 2004, that he was 
unable to practice as an emergency medical technician due to 
his back disorder. 

A January 2004 VA medical examination report diagnosed 
thoracic/lumbar idiopathic scoliosis.  The report did not 
provide an opinion as to whether the veteran's pre-existing 
back disorder was aggravated by active military service.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to determine the current 
nature of any back disorder found and 
whether his pre-existing back disorder 
was aggravated by active military 
service.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
these determinations must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide opinions as to 
whether the complaints and clinical 
findings documented in the veteran's 
service medical records reflected an 
increase in the severity of a pre-
existing disorder, and if so, whether the 
complaints and clinical findings 
documented in the service medical records 
represented a temporary flare-up or a 
permanent increase of symptoms of a pre-
existing disorder.  If it is concluded 
that there was a permanent increase in 
the severity of a pre-existing disorder 
during service, the examiner must provide 
an opinion as to whether the increase in 
the severity of the disorder was due to 
the natural progress of the disorder.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if it remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

